Title: Levett Harris to Thomas Jefferson, 13 June 1810
From: Harris, Levett
To: Jefferson, Thomas


          
            Dear Sir!
            St Petersburg 
                     1/13 June: 1810
          
          
		  I received from the hands of Mr John Smith the letter of recommendation You wrote me in his favor, and I have made it a particular duty to shew this amiable Young Gentleman all the attentions & procure for him all the
			 satisfaction to which he has such distinguished claims. he is now upon the moment of his departure for Moscow where he contemplates spending a part of the Summer. Mr Smith will carry letters from the Chancellor Count Romanzoff, and your old friend & acquaintance Prince Adam Czartoryski, to both of which great men I have particularly introduced him.
          The present moment is not the most fortunate perhaps, that might have been chosen for Mr Smith’s tour through Europe. this is now almost the only Country in which we are respected, & here, I trust, all shall meet with no diminution of that regard with which the Emperor Alexander constantly distinguishes us.I told his Majesty in person that I had received a letter from Mr Jefferson recommending Mr Smith, and ’twas with great pleasure that I saw at a ball given the other evening at the French Ambassador’s, in honor of the nuptials of his Sovereign, at which the whole Imperiall family
			 attended, the Emperor engage Mr smith in a conversation of some minutes. his Majesty has since stopped & conversed with him twice on the Court Promenade.
          I regret that instead of being attached to the Legation Mr Smith did not personate simply the Son of General Smith & that he was not recommended in a military character;
			 Such would have enabled him to receive
			 Similar attentions to
			 those shewn to Mr Poinsett from So Carolina recommended to me by Mr Madison, & whom I thus introduced at Court.Gentlemen of subordinate grades in diplomatic life, You know Sir, must respect a distinction made
			 between them and their chiefs in the
			 attentions shewn at and near Courts, but when independent, in the form I allude, and recommended as is Mr Smith their Situation is even more eligible than that of a Minister Plenipotentiary, at least Such is the case here.
			 
                  I
			 transmit You herewith a work, with some other remarks & a copy of a
			 letter which accompanied them,
			 sent me by Mr Adelung whom I had Occasion to mention to you in a former letter, and I beg leave to recommend this very enlightened man to your notice.
			 I
			 likewise add a packet from Count John Potocky containing the commencement of a new & very interesting work he is now occupied with. This Gentleman I have also had the honor to name to You, of his rank & celebrity You are well
			 known. I informed Count Potocky that the former copies of his Works which I sent you could not fail to have given to You great satisfaction. and I should feel much obliged by your Confirming this in the next letter You
			 honor me with. Count P. will receive Such communication from me, I can assure You with great pleasure.
          I continue to receive at the hands of many of the most distinguished men here great notice & attention and with giving the Head of the Empire his proper place tis with delight I add that You Sir, are often the Subject of our interesting conversations.
          I remain with the highest Consideration and respect
          
            Dear Sir, Your most obedient & humble servant
            
                  
               Levett Harris.
          
        